Deaderick;, C. J.,
delivered the opinion of the court.
The question presented in this record is, whether in levying a tax by the County Court, it is sufficient that a majority of the justices composing said court shall be present merely, or whether it is essential to the validity of such levy that a majority of the justices of the county shall vote affirmatively for such levy.
Section 4190 of .the Code, under title 6, ch. 1, which treats “of the organization and order of business of the County Court,” provides that “a majority of all the magistrates of the county is required to levy a tax or to appropriate public money to an amount over fifty dollars.”
*515The next section gives to one-third, or twelve justices, the power to appropriate money, not exceeding fifty dollars, for county purposes.
The other sections of the chapter prescribe the number of justices who may do certain acts, or as necessary to constitute a court.
And we think this whole chapter has reference to and provides for the organization of the court, and that section 4190 does not say or mean that a majority of all the justices of the county are required to vote affirmatively upon a proposition to levy a tax, but that it means that a majority of all the justices of the county is necessary to the constitution of a court, having the power to levy a tax — and that a majority of those constituting a court, thus empowered to levy a tax, may lawfully levy it.
The Circuit Judge so held, and we affirm his judgment.